DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The Information Disclosure Statement filed 30 November 2018 is made of record.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 9, 10, 13-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pellet US 7,456,791.
As to claim 1, Pellet teaches a method for modulating a laser-induced plasma filament (LIPF) antenna (figures 1-3, column 2, lines 1-7, an antenna comprising an electrical signal coupled to the radiation emitted by a femtosecond laser) comprising the steps of:
using a laser to generate a LIPF within an optically-transparent medium, wherein the laser is configured with an energy of at least 100 mJ and a pulse duration no longer than 20 ns (figures 1-3, column 2, lines 30-45, a femtosecond laser operates in pulsed mode and in the air),

 modulating a conduction efficiency of the LIPF by adjusting the LIPF’s localized energy density at a rate within the range of 1 Hz to 1 GHz thereby creating a variable impedance LIPF antenna (figure 3, column 3, lines 1-31, the power of the laser is adjusted so the plasma wavelength is always equal to the tuning wavelength of the system, namely a full, ½ or ¼ wavelength depending on the desired modes; for ½ wavelength tuning (length), the impedance seen at the antenna base would be 73 ohms with the electrical signal coupled to the filament at the center of the filament length).

As to claim 2 with respect to claim 1, Pellet teaches wherein the step of adjusting the energy density is performed by altering a characteristic of the laser selected from the group consisting of: pulse duration, beam diameter, beam profile, optical focal length, pulse shape, power, and frequency (figure 3, column 3, lines 1-10, the repetition rate of the laser agrees with the minimum Shannon sampling rate corresponding to the frequency to be emitted; the filamentation length is controlled by regulating the emitted laser power).

As to claim 3 with respect to claim 1, Pellet teaches wherein the step of adjusting the energy density is performed by altering a pulse duration of the laser (figure 3, column 3, lines 1-10, the repetition rate of the laser is adjusted to agree with the minimum Shannon sampling rate corresponding to the frequency to be emitted).

As to claim 4 with respect to claim 1, Pellet teaches the step of adjusting the energy density is performed by altering a pulse shape of the laser (figure 3, column 3, lines 1-10, the repetition rate of the laser is adjusted to agree with the minimum Shannon sampling rate corresponding to the frequency to be emitted).

As to claim 5 with respect to claim 1, Pellet teaches the step of adjusting the energy density is performed by altering a geometrical beam profile of the laser (column 2, lines 8-16, the filamentation length is controlled by regulating the emitted laser power).

As to claim 9 with respect to claim 1, Pellet teaches the pulse duration of the laser is between 30-100 femtoseconds thereby creating a TIPF having a lifetime in the range of 1 -10 nanoseconds (column 3, lines 1-10, the repetition rate of the femotosecond laser agrees with the minimum Shannon sampling rate corresponding to the frequency to be emitted).

As to claim 10 with respect to claim 1, Pellet teaches the pulse duration of the laser is between 100 nanoseconds and 100 nanoseconds, and wherein the time between pulses is adjustable, thereby creating a LIPF having a lifetime in the range of 1 nanosecond to 1 second (column 3, lines 1-10, the repetition rate of the femtosecond laser agrees with the minimum Shannon sampling rate corresponding to the frequency to be emitted).




As to claim 13 with respect to claim 1, Pellet teaches the optically-transparent medium is a gas (column 2, lines 30-45, the femtosecond laser operates in pulsed mode and in the air (a gas)).

As to claim 14, Pellet teaches an antenna (figures 1-3, column 2, lines 1-7, an antenna comprising an electrical signal coupled to the radiation emitted by a femtosecond laser) comprising:
a first radio frequency (RF) coupler (figure 3, column 2, lines 46-59,  a modulated signal at a carrier frequency is connected to a coupling ring 5 which acts as an electrode on the laser filamentation by injecting the modulated signal into this filament which the signal is emitted electromagnetically),
a transceiver communicatively coupled to the first RF coupler (figures 1-3, column 2, lines 1-7 and column 3, lines 38 and 39, the antenna can be used for emitting and receiving an electromagnetic signal from/ to generator/ receiver 3),
a first laser configured to generate a plurality of femtosecond laser pulses so as to create, without the use of high voltage electrodes, a first laser-induced plasma filament (LIPF) in atmospheric air, wherein the first laser is operatively coupled to the first RF coupler such that RF energy is transferred between the first LIPF and the first RF coupler (figures 1-3, column 2, lines 30-45, a femtosecond laser operates in pulsed mode and in the air), and


As to claim 15 with respect to claim 14, Pellet teaches wherein the first RF coupler is a current probe configured to transfer RF energy to/from the first LIPF via magnetic induction (figures 3, column 2, lines 46-59, the coupling ring 5 acts as an electrode on the laser filamentation by injecting the modulated signal into the filament).

As to claim 16 with respect to claim 14, Pellet teaches the first RF coupler is a capacitive coupler configured to transfer RF energy to/from the first LIPF via capacitive coupling (figures 3, column 2, lines 46-59, the coupling ring 5 acts as an electrode on the laser filamentation by injecting the modulated signal into the filament).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim is directed to a laser to generate a LIPF that functions as a reflector for an existing metallic antenna and is therefore not in itself an antenna as stated in the preamble.
Dependent claim 20 is also rejected under 35 U.S.C. 112(b) for the reason identified in independent claim 19.

Allowable Subject Matter
Claims 6-8, 11, 12, 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. As to claims 11 and 12, the prior art made of record do not teach using the variable impedance LIPF antenna as a reflector to reconfigure a neighboring metallic antenna.
Claims 19 and 20 are allowed. The following is a statement of reasons for the indication of allowable subject matter:  the prior art made of record do not teach positioning the LIPF with respect to an existing metallic antenna wherein the LIPF has a length that is longer than the existing metallic antenna such that the LIPF functions as a reflector for the existing metallic antenna.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLANE J JACKSON whose telephone number is (571)272-7890.  The examiner can normally be reached on 7:30-4:30 M-TH; 8-2 FRI.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571 270 5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BLANE J JACKSON/Primary Examiner, Art Unit 2644